EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated March 5, 2010, with respect to the consolidated financial statements and internal control over financial reporting included in the Annual Report of National Penn Bancshares, Inc. and subsidiaries on Form 10-K for the year ended December 31, 2009. We hereby consent to the incorporation by reference of said reports in the Registration Statements of National Penn Bancshares, Inc. on Forms S-3 (File No. 333-159609, effective May 29, 2009; File No. 333-155234, effective November 7, 2008; File No. 333-154973, effective November 3, 2008; File No. 333-139599, effective December 22, 2006; File No. 333-97361, effective July 30, 2002 as amended on August 7, 2002; File No. 333-88536, effective May 17, 2002, as amended on December 29, 2006; File No. 333-87549, effective September 22, 1999 as amended on May 17, 2002; File No. 333-04729, effective May 30, 1996 as amended on September 22, 1999; File No. 333-26585, effective May 6, 1996 as amended on May 12, 1997 and May 15, 1997 and File No. 033-86094, effective November 7, 1994, as amended May 29, 1996) and on
